917 So.2d 224 (2005)
Rosi VIANA, Petitioner,
v.
JACKSON MEMORIAL HOSPITAL and Miami-Dade Risk Management, Respondents.
No. 1D05-4976.
District Court of Appeal of Florida, First District.
November 30, 2005.
Rehearing Denied January 5, 2006.
Mark L. Zeintz of the Law Offices of Mark L. Zeintz, P.A., Miami, for petitioner.
*225 No appearance for respondents.
PER CURIAM.
Workers' compensation claimant Rosi Viana has filed a petition for writ of mandamus and/or certiorari to challenge the decision of a Judge of Compensation Claims (JCC) regarding her request for an independent medical examination (IME). The JCC denied the request as moot because the employer has agreed to provide the IME. Because the JCC has ruled, regardless of the correctness of that ruling, mandamus will not lie. Kramp v. Fagan, 568 So.2d 479 (Fla. 1st DCA 1990). With regard to certiorari, this court's jurisdiction was not timely invoked because Viana's motion for rehearing did not postpone rendition of the April 7, 2005, order. McGee v. McGee, 487 So.2d 412 (Fla. 4th DCA 1986). Accordingly, the petition for writ of mandamus is denied on the merits and the petition for writ of certiorari is dismissed as untimely.
PETITION FOR WRIT OF MANDAMUS DENIED; PETITION FOR WRIT OF CERTIORARI DISMISSED.
DAVIS, BROWNING and LEWIS, JJ., concur.